EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of Soellingen Advisory Group, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2014, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, David Haig, Principal Executive Officer, certify to the best of my knowledge that: (i) the accompanying Report complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Soellingen Advisory Group, Inc. Date: May 13, 2014 By: /s/ David Haig David Haig Principal Executive Officer
